Hill, C. J.
This being' a certiorari sued out to réview the judgment of a
municipal court, and there being in the petition no averment that the bond required by the act approved December 10, 1902 (Acts 1902, p. 105), had been given, or the pauper affidavit filed, and it nowhere appearing in the record that the bond or the pauper affidavit had been filed, there was' no error in dismissing tbe certiorari. McDonald v. Ludowici, 3 Ga. App. 654; Allen v. Atlanta, 7 Ga. App. 99; Veassey v. Crawfordville, 126 Ga. 89. . Judgment affirmed.